Citation Nr: 0942597	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy with carpal tunnel syndrome of the left 
upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy with carpal tunnel syndrome of the 
right upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
August 1963, from September 1967 to August 1969 and from 
April 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a travel Board hearing in his October 
2007 VA Form 9; however, he failed to appear at the scheduled 
hearing in September 2009.  As the Veteran has not submitted 
good cause for failure to appear to the hearing, the request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to service connection for 
diabetic retinopathy.  

2.  Evidence associated with the claims file subsequent to 
the April 2003 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
diabetic retinopathy.

3.   The evidenced of record shows that the Veteran's 
peripheral neuropathy and carpal tunnel syndrome of right 
upper extremity is manifested by severe incomplete paralysis 
of the major median nerve.

4.  The evidenced of record shows that the Veteran's 
peripheral neuropathy and carpal tunnel syndrome of the left 
upper extremity is manifested by no more than moderate 
incomplete paralysis of the major median nerve.

5.   The evidence of record shows that the Veteran's 
peripheral neuropathy of the bilateral lower extremities is 
manifested by mild symptoms with abnormal monofilament 
evaluation of decreased sensation and numbness, tingling and 
pain at the end of the each day.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service 
connection for diabetic retinopathy is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for diabetic retinopathy is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3. The criteria for a 50 percent disability rating for 
peripheral neuropathy with carpal tunnel syndrome of the 
right upper extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2009).

4. The criteria for a 20 percent disability rating for 
peripheral neuropathy with carpal tunnel syndrome of the left 
upper extremity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2009).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2009).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Regarding the Veteran's increased rating claims for 
peripheral neuropathy of the upper and lower extremities, the 
rating decision in June 2006 granted the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of all extremities; therefore, the claims are now 
substantiated.  As such, the Veteran's filing of an appeal as 
to the rating determination by the RO does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See 38 C.F.R. § 3.159(b)(3).  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating for 
peripheral neuropathy of the upper and lower extremities and 
the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

The December 2005 VCAA letter provided to the Veteran 
included the criteria for reopening the previously denied 
claim of entitlement to service connection for diabetic 
retinopathy, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  This letter also informed the Veteran of 
his and VA's respective duties for obtaining evidence.  
Therefore, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further notification duty prior to Board adjudication.

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains VA treatment records and VA 
examination reports dated in May 2006 and November 2008.  

The VA examination reports evaluating the Veteran's 
peripheral neuropathy reflect that the examiners conducted a 
review of his claims file in addition to obtaining oral 
history and a physical examination of the Veteran.  The 
examiners documented the claimed symptoms and the effect 
those symptoms have on his occupational functioning and daily 
activities.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

Although the RO was not required to provide an examination or 
opinion to create new evidence that may or may not be 
material for the claim to reopen the service connection claim 
for diabetic neuropathy, the Veteran was provided with two VA 
examinations of his eyes in May 2006 and November 2008.  See 
38 C.F.R. § 3.159(c)(4)(iii).  After a review of the records 
and a physical evaluation of the Veteran with diagnostic and 
clinical tests, both examiners determined that the Veteran 
had type II diabetes mellitus without retinopathy in both 
eyes and no affect on visual function.  As the examiners 
provided a diagnosis after a review of the record and 
conducting diagnostic and clinical tests of the Veteran's 
eyes, the Board finds that these examinations are adequate 
for rating purposes.  See Barr, 21 Vet. App. at 311.

The Board notes that in the case of a claim to reopen a 
previously denied issue, the VCAA provides that "[n]othing 
in [38 U.S.C.A. § 5103A] shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A(f).  However, VA still has a 
duty to assist the Veteran in obtaining records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, most of the 
Veteran's service treatment records are not associated with 
the claims file.  The RO contacted the National Personnel 
Records Center (NPRC) to obtain the Veteran's service 
treatment records in 2002.  NPRC responded that it had 
conducted an extensive and thorough search of the records and 
they were unable to locate the requested records.  NPRC 
concluded that the records either do not exist or NPRC does 
not have them and further efforts to locate them at NPRC 
would be futile.  In February 2003, the RO notified the 
Veteran that were experiencing an unusual delay in obtaining 
his service treatment records and requested that if the 
Veteran had any original service treatment records to send 
them to the RO.  The RO did not specifically notify the 
Veteran that his service treatment records are unavailable 
and did not provide him with alternative evidence that he 
could provide to support his claim.  Nonetheless, the Veteran 
only contends that his vision problems are due to his 
service-connected diabetes mellitus.  In addition, as will be 
discussed in more detail below, the Board is denying his 
request to reopen the claim based on the lack of evidence of 
a current diagnosis of diabetic retinopathy or other vision 
problems due to his service-connected diabetes.  Thus, the 
Board concludes that it is not prejudicial to the Veteran for 
the Board to proceed to decide this appeal.

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Accordingly, the Board concludes that the Veteran has not 
identified further available relevant evidence not already of 
record.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.



II.  New and Material Evidence 

An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to service connection for 
diabetic retinopathy on the basis that there was no evidence 
of a current diagnosis of diabetic retinopathy.  The relevant 
evidence of record at the time of the April 2003 rating 
decision consisted of an army discharge paper for the period 
from 1967 to 1969, VA Lancaster outpatient treatment records 
dated from October 2001 to December 2001, VA Chillicothe 
treatment records from 2002 to 2003 and lay statements by the 
Veteran.  The Veteran filed a notice of disagreement to the 
denial of service connection for diabetic retinopathy in May 
2003.  However, the Veteran did not submit a substantive 
appeal within the time limit after the February 2004 
statement of the case.  Therefore, the April 2003 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In November 2005, a claim to reopen the issue of entitlement 
to service connection for diabetic retinopathy was received.  
The relevant evidence of record received since the March 2002 
rating decision includes VA Chillicothe treatment records 
from May 2002 to October 2008, VA examination reports dated 
in May 2006 and November 2008 and lay statements from the 
Veteran.  The evidence pertaining to the Veteran's claim for 
diabetic retinopathy received since the April 2003 rating 
decision is not considered "new," because it is cumulative 
of evidence of record at the time of the April 2003 rating 
decision.  The evidence is also not material, as it does not 
show that the Veteran has diabetic retinopathy or any other 
eye disorder due to diabetes.  The Board notes that a 
February 2005 VA treatment record documents trace retinopathy 
of the right eye.  A March 2006 treatment record notes that 
the Veteran is being followed for Non-Insulin-Dependent 
Diabetes Mellitus without retinopathy of the left eye and 
trace retinopathy of the right eye.  However, the physical 
examination of the Veteran revealed that he had type II 
diabetes without retinopathy in both eyes.  The VA 
examination reports dated in May 2006 and November 2008 
document that the Veteran does not have diabetic neuropathy 
in either eye.  In addition, the November 2008 VA examination 
noted that the the Veteran's diabetes had no affect on visual 
function.  The Board finds that the overall the evidence 
shows that the Veteran does not have a current diagnosis of 
diabetic retinopathy.  Accordingly, having determined that 
new and material evidence have not been submitted, the 
Veteran's request to reopen the claim of entitlement to 
service connection for diabetic retinopathy is not warranted.

III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeals arise 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Id.  

Peripheral Neuropathy with Carpel Tunnel Syndrome of the 
Upper Extremities

The Board notes that peripheral neuropathy is not 
specifically listed in the rating schedule; therefore, it is 
rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
are closely related.  See 38 C.F.R. §4.20.  The Veteran's 
peripheral neuropathy with carpel tunnel syndrome of the 
upper extremities is currently rated as 10 percent disabling 
for each upper extremity by analogy under the provisions of 
38 C.F.R. 4.124a, Diagnostic Code 8615 for impairment of the 
median nerve.  Diagnostic Code 8615 provides a 10 percent 
rating for mild incomplete paralysis of the major (dominant 
hand) or minor (non-dominant hand) median nerve.  Id.  
Moderate incomplete paralysis of the minor median nerve 
warrants a 20 percent rating.  Id.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the major 
median nerve.  Id.  Severe incomplete paralysis of the minor 
median nerve warrants a 40 percent rating and severe 
incomplete paralysis of the major median nerve warrants a 50 
percent rating.  Id.

Words such as "mild," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.  It should also be 
noted that use of terminology such as "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for the injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

The Veteran underwent a VA examination in May 2006.  He 
reported that the tips of his hands felt callused and he had 
numbness and tingling in his hands.  The Veteran is a dentist 
and he stated that the condition affects his ability to have 
fine dexterity and to feel vein sites when having to start 
IVs.  The Veteran did not take any medication for his 
symptoms.  Physical examination of the bilateral upper 
extremities revealed the skin of the hands to be warm, dry 
and intact.  He had adequate radius and ulnar pulses.  The 
Veteran had abnormal monofilament exam to the level of the 
metacarpal phalangeal joints bilaterally.  He had full range 
of motion of the wrist and finger joints without pain.  There 
was no additional decreased range of motion with repetitive 
testing of the joints.  On other neurological examination, he 
had 2+ bicep reflexes.  There were no focal motor deficits.  
The examiner provided the opinion that the Veteran had mild 
bilateral upper extremity peripheral neuropathy with 
bilateral carpal tunnel syndrome per EMG with nerve 
conduction velocities.   The May 2006 EMG report revealed 
that the Veteran had mild diabetic neuropathy, severe right 
carpal tunnel syndrome and moderate left carpal tunnel 
syndrome.

The Veteran was provided with another VA examination in 
November 2008.  The Veteran reported a history of dropping 
objects from his hands frequently and loss of dexterity for 
the last two years.  Physical examination revealed that the 
Veteran's hands were intact to sensations of fine touch with 
monofilament.  The examiner noted that EMG/nerve conduction 
velocity studies indicated mild diabetic peripheral 
neuropathy and mild to moderate bilateral carpal tunnel 
syndrome.

The Veteran's statements in support of his claim reveal that 
his hands are so affected by peripheral neuropathy and carpal 
tunnel syndrome that he must use tweezers to pick up objects 
in his dental work due to numbness.  See April 2009 statement 
in support of claim.  His symptoms include tingling, 
numbness, weakness and pain in the fingers, thumb, hand and 
forearm.  As a result, it has required him to hire an 
assistant to perform tasks he normally would have done 
himself.  His assistant must conduct suture removals, root 
canal procedures and sedation.  She also must hand him all 
instruments due to his lost dexterity.  

Based on the evidence of record, the Board finds that the 
Veteran's right upper extremity more closely approximates 
severe incomplete paralysis of the major median nerve.  As 
noted above, the subjective evidence shows that the Veteran 
has tingling, numbness, weakness and pain in both of his 
hands, arms and into the forearm.  He has decreased hand 
function due to loss of fine dexterity.  The objective 
evidence shows that the Veteran's upper extremities 
demonstrated abnormal monofilament tests.  EMG with nerve 
conduction velocity reveals that the Veteran has mild 
diabetic peripheral neuropathy and at the worst severe right 
carpal tunnel syndrome.  The Board notes that the evidence 
does not show that the Veteran's right upper extremity has 
muscle atrophy or constant pain, at times excruciating.  
Nevertheless, the evidence as a whole indicates that the 
manifestations of peripheral neuropathy with carpal tunnel 
syndrome of the right upper extremity reflect severe 
impairment and warrant a 50 percent disability rating.  

With respect to the Veteran's peripheral neuropathy with 
carpal tunnel syndrome of the left upper extremity, the Board 
finds it more closely approximates moderate incomplete 
paralysis of the minor median nerve.  The evidence shows 
subjective complaints of tingling, numbness, weakness and 
pain in his hands, arms and into the forearm with loss of 
fine dexterity.  The objective evidence shows full range of 
motion of the wrist and finger joints without pain and normal 
bicep reflexes.  There was no additional decreased range of 
motion with repetitive testing of the joints.  However, the 
Veteran's upper extremities demonstrated abnormal 
monofilament tests.  EMG with nerve conduction velocity 
reveals that the Veteran has mild diabetic peripheral 
neuropathy and at the worst moderate left carpal tunnel 
syndrome.  The evidence shows that the Veteran does not have 
loss of motion, muscle atrophy or constant pain.  
Accordingly, the Board concludes that the manifestations of 
his left upper extremity reflect moderate incomplete 
paralysis of the minor median nerve, warranting a 20 percent 
disability rating.   

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the Veteran's peripheral neuropathy with 
carpal tunnel syndrome of the upper extremities and a staged 
rating would not provide any benefit to the Veteran.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating 
is warranted based upon a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected peripheral neuropathy with carpal 
tunnel syndrome of the bilateral upper extremities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's peripheral neuropathy of the 
upper extremities with the established criteria found in the 
rating schedule for incomplete paralysis of the sciatic nerve 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
notes that the evidence indicates that his disability affects 
his ability to work as a dentist.  However, there is no 
evidence of record that indicates that his disability affects 
his employment in general.  Accordingly, the evidence of 
record does not show that the Veteran's service-connected 
disability has caused marked interference with employment.  
In addition, there is no evidence that his peripheral 
neuropathy with carpal tunnel syndrome of the upper 
extremities necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable 
the regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Peripheral Neuropathy of the Lower Extremities

The Veteran is also in receipt of a 10 percent disability 
evaluation for peripheral neuropathy of each lower extremity 
by analogy under the provisions of 38 C.F.R. 4.124a, 
Diagnostic Code 8620 for impairment of the sciatic nerve.  
Under Diagnostic Code 8620, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  

Words such as "mild," "moderate," "moderately severe" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for the injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  

The Veteran underwent a VA examination in May 2006.  The 
Veteran reported numbness and tingling in his feet, 
particularly at the end of the day.  He denied any 
significant affect of the condition on his daily activities 
other than dealing with numbness, tingling and burning at the 
end of the day.  Examination of the bilateral lower 
extremities revealed the skin of the feet was warm, dry and 
intact.  The Veteran had adequate dorsalis pedis and 
posterior tibialis pulses.  He had an abnormal monofilament 
exam to the level of the metatarsophalangeal joint 
bilaterally.  He had full range of motion of the ankle 
metatarsophalangeal joints without pain.  There was no 
additional decreased range of motion with repetitive testing 
of the joints.  The examiner determined that the Veteran had 
mild bilateral lower extremity peripheral neuropathy per EMG 
with nerve conduction velocities.  The May 2006 EMG report 
shows that the Veteran had mild diabetic neuropathy.

An August 2007 VA diabetic foot evaluation revealed that the 
Veteran's feet appeared normal to visual inspection.  Pedal 
pulses to include palpation of dorsalis and posterior tibial 
pulses were normal.  However, the Veteran had abnormal 
sensory examination, level "1" (low risk).  He had 
decreased sensation of circulation, no deformity and no 
ulceration.   

The Veteran was provided with another VA examination in 
November 2008.  He reported problems with numbness and 
tingling in his legs and feet for the last two years.  
Physical examination revealed trace edema, mostly near the 
sock line.  Bilateral lower extremity sensations to fine 
touch with monofilament decreased in the feet as compared to 
the legs.  The examiner noted that EMG/nerve conduction 
velocity studies indicate mild diabetic neuropathy.

The Board finds that the evidence of record more closely 
approximates mild diabetic neuropathy of the bilateral lower 
extremities.  The Veteran has not reported and the evidence 
of record does not indicate that the peripheral neuropathy of 
the bilateral lower extremities has caused any impairment to 
his employment or daily activities.  He has reported 
numbness, tingling and pain at the end of the day.  The 
medical evidence shows that the bilateral lower extremities 
had an abnormal monofilament evaluation with decreased 
sensation rated as level "1" or low risk and the EMG/nerve 
conduction studies have revealed only mild diabetic 
neuropathy.  Furthermore, the May 2006 and November 2008 VA 
examiners determined that the Veteran had mild diabetic 
neuropathy in the lower extremities.  Accordingly, the 
overall evidence indicates that the Veteran has mild 
peripheral neuropathy of the bilateral lower extremities.  
Thus, the Veteran's disability picture more closely 
approximates a 10 percent disability rating for each lower 
extremity.

The Board has considered whether staged ratings are 
appropriate.  The competent evidence of record shows that the 
Veteran's manifestations of his peripheral neuropathy of the 
lower extremities have not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding the issue of whether the Veteran's peripheral 
neuropathy of the bilateral lower extremities disability 
should be referred for extraschedular consideration, the 
evidence does not show such an exceptional disability picture 
that the available schedular evaluation for service-connected 
peripheral neuropathy of the bilateral lower extremities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's peripheral neuropathy of the 
lower extremities with the established criteria found in the 
rating schedule for incomplete paralysis of the sciatic nerve 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Veteran 
does not contend and the record does not show that his 
peripheral neuropathy of the bilateral lower extremities 
affect his employment.  Furthermore, the evidence of record 
does not show that the Veteran's service-connected disability 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).















	(CONTINUED ON NEXT PAGE)




ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for diabetic retinopathy denied.

2.  Entitlement to an increased rating of 50 percent for 
service-connected peripheral neuropathy with carpal tunnel 
syndrome of the right upper extremity for the entire appeal 
period is granted.

3.  Entitlement to an increased rating of 20 percent for 
service-connected peripheral neuropathy with carpal tunnel 
syndrome of the left upper extremity for the entire appeal 
period is granted.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


